

	

		II

		Calendar No. 210

		109th CONGRESS

		1st Session

		S. 1688

		IN THE SENATE OF THE UNITED STATES

		

			September 12, 2005

			Mrs. Hutchison (for

			 herself and Mr. Cornyn) introduced the

			 following bill; which was read the first time

		

		

			September 13, 2005

			Read the second time and placed on the

			 calendar

		

		A BILL

		To provide 100 percent Federal financial assistance under

		  the Medicaid and State children's health insurance programs for States

		  providing medical or child health assistance to survivors of Hurricane Katrina,

		  to provide for an accommodation of the special needs of such survivors under

		  the medicare program, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Hurricane Katrina Medicaid and SCHIP

			 Relief Act of 2005.

		2.DefinitionsIn this Act:

			(1)Disaster

			 period

				(A)In

			 generalSubject to subparagraph (B), the term disaster

			 period means, with respect to any State that includes an area for which

			 a major disaster has been declared in accordance with section 401 of the Robert

			 T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) as a

			 result of Hurricane Katrina, the period beginning on the earliest date on which

			 any area of the State was so declared and ending on the earlier of—

					(i)the

			 latest date for which any such declaration of an area of the State terminates;

			 or

					(ii)6

			 months after the beginning of such period.

					(B)One-time

			 extensionThe President may extend the disaster period under

			 subparagraph (A) with respect to a State for a period of up to 6 months. Any

			 reference to the term disaster period in this Act shall include

			 any extension under this subparagraph.

				(2)Katrina

			 Survivor

				(A)In

			 generalThe term Katrina Survivor means individuals

			 who—

					(i)reside in an area

			 for which a major disaster has been declared in accordance with 401 of the

			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.

			 5170) as a result of Hurricane Katrina; or

					(ii)resided in such

			 an area on any day during the week preceding the date that the major disaster

			 was declared with respect to that area.

					(B)Treatment of

			 homeless personsIn the case of an individual who was homeless

			 within an area described in subparagraph (A) on any day during the week

			 preceding the date on which a major disaster for such area was first declared,

			 the individual’s residence shall be deemed to be the place of

			 residence as otherwise determined for such an individual under title XIX or XXI

			 (as the case may be) of the Social Security

			 Act.

				3.Authority to

			 provide medical assistance under Medicaid or child health assistance under the

			 State children’s health insurance program to Katrina SurvivorsDuring the disaster period, any State may

			 provide medical assistance under a State Medicaid plan established under title

			 XIX of the Social Security Act (42

			 U.S.C. 1396 et seq.), without submitting a State plan amendment, to Katrina

			 Survivors, or, in the case of a Katrina Survivor who is a child, child health

			 assistance under a State child health plan under title XXI of such Act (42

			 U.S.C. 1397aa et seq.), in accordance with the following:

			(1)Uniform

			 eligibility rules

				(A)No income,

			 resources, residency, or categorical eligibility

			 requirementsSuch assistance shall be provided without

			 application of any income or resources test, State residency, or categorical

			 eligibility requirements.

				(B)Streamlined

			 eligibility proceduresThe State shall use the following

			 streamlined procedures in processing applications and determining eligibility

			 for medical or child health assistance for Katrina Survivors:

					(i)A

			 common 1-page application form that shall include notice regarding the

			 penalties for making a fraudulent application under paragraph (4) and shall

			 require the applicant to assign to the State any rights of the applicant (or

			 any other person who is a Katrina Survivor and on whose behalf the applicant

			 has the legal authority to execute an assignment of such rights) under any

			 group health plan or other third-party coverage for health care.

					(ii)Self-attestation

			 by (or in the case of a child, on behalf of) the applicant that the applicant

			 is a Katrina Survivor.

					(iii)No requirement

			 for documentation evidencing the basis on which the applicant qualifies to be a

			 Katrina Survivor.

					(iv)Issuance of an

			 eligibility card to an applicant who completes such application, including the

			 self-attestation required under clause (ii). Such card shall be valid during

			 the disaster period.

					(v)If

			 an applicant completes the application and presents it to a provider or

			 facility participating in the State Medicaid plan or the State child health

			 plan that is qualified to make presumptive eligibility determinations under

			 such plan (which at a minimum shall consist of facilities identified in section

			 1902(a)(55) of the Social Security Act

			 (42 U.S.C. 1396a(a)(55)) and it appears to the provider that the applicant is a

			 Katrina Survivor based on the information in the application, the applicant

			 will be deemed to be a Katrina Survivor eligible for medical or child health

			 assistance in accordance with this section, subject to paragraph (3).

					(vi)Subject to

			 paragraphs (3) and (4), continuous eligibility, without the need for any

			 redetermination of eligibility, for the duration of the disaster period.

					(2)Scope of

			 coverage same as categorically needy or targeted low-income child

				(A)In

			 generalThe State shall treat a Katrina Survivor as an individual

			 eligible for medical assistance under the State plan under title XIX of the

			 Social Security Act on the basis of

			 section 1902(a)(10)(A)(i) of the Social Security

			 Act (42 U.S.C. 1396a(a)(10)(A)(i)), or, in the case of a child, as a

			 targeted low-income child under the State child health plan under title XXI of

			 such Act (42 U.S.C. 1397aa et seq.), with coverage for such assistance

			 retroactive to the earliest date described in section 2(1) that is applicable

			 to such Survivor.

				(B)Reimbursement

			 of items and services that a provider determines are medically

			 necessaryThe State shall pay a provider of medical or child

			 health assistance (including a provider of mental health services) for an item

			 or service provided by the provider to a Katrina Survivor which is not within

			 the scope of coverage applicable to the Survivor under subparagraph (A) upon a

			 determination by the provider that the provision of such item or service is

			 medically necessary for the Survivor (without regard to the State’s standard

			 which would otherwise apply to a determination of medical necessity).

				(3)Verification of

			 status as a Katrina Survivor

				(A)In

			 generalThe State shall make a good faith effort to verify the

			 status of a Katrina Survivor enrolled in the State Medicaid or child health

			 plan under the provisions of this section after the determination of the

			 eligibility of the Survivor for medical or child health assistance under such

			 plan.

				(B)Evidence of

			 verificationA State may satisfy the verification requirement

			 under subparagraph (A) with respect to a Katrina Survivor by showing that the

			 State providing medical or child assistance obtained information from the

			 Social Security Administration, the Internal Revenue Service, or, in the case

			 of a Katrina Survivor who resided in a State for which a major disaster has

			 been declared in accordance with 401 of the Robert T. Stafford Disaster Relief

			 and Emergency Assistance Act (42 U.S.C. 5170) as a result of Hurricane Katrina,

			 the State Agency for that State with responsibility for administering that

			 State’s Medicaid or child health plan.

				(C)Disallowance of

			 payments for failure to make good faith effortIf, with respect

			 to the status of a Katrina Survivor enrolled in a State Medicaid or child

			 health plan, the State fails to make the good faith effort required under

			 subparagraph (A), and the Secretary determines that the individual so enrolled

			 is not a Katrina Survivor, the Secretary shall disallow all Federal payments

			 made to the State that are directly attributable to medical or child health

			 assistance provided or administrative costs incurred with respect to the

			 individual during the disaster period.

				(4)Penalty for

			 fraudulent applications

				(A)Individual

			 liable for COSTSIf a State, as the result of verification

			 activities conducted under paragraph (3), determines that an individual has

			 knowingly made a false self-attestation described in paragraph (1)(B)(ii), the

			 State may, subject to subparagraph (B), seek recovery from the individual for

			 the full amount of the cost of medical assistance provided to the individual

			 under this section. The recovery of such amount shall be in addition to any

			 other penalties that may be prescribed by law.

				(B)ExceptionThe

			 Secretary shall exempt a State from seeking recovery under subparagraph (A) if

			 the Secretary determines that it would not be cost-effective for the State to

			 do so.

				(C)Reimbursement

			 to the Federal governmentAny amounts recovered by a State in

			 accordance with this paragraph shall be returned to the Federal Government,

			 except that a State’s administrative costs attributable to obtaining such

			 recovery shall be reimbursed by the Federal Government in accordance with

			 section 4.

				(5)Exemption from

			 error rate penaltiesAll payments attributable to providing

			 medical assistance to Katrina Survivors in accordance with this section shall

			 be disregarded for purposes of section 1903(u) of the

			 Social Security Act (42 U.S.C.

			 1396b(u)).

			4.100 percent

			 federal financial assistance for medical and child health assistance and

			 administrative costsNotwithstanding sections 1903(a), 1905(b),

			 and 2105(b) of the Social Security Act

			 (42 U.S.C. 1396b(a), 1396d(b), 1397ee(b)), the Federal medical assistance

			 percentage (or the enhanced FMAP, in the case of section 2105(b) of such Act)

			 for providing medical assistance under a State Medicaid plan under title XIX of

			 such Act or child health assistance under a State child health plan to a

			 Katrina Survivor, and for costs directly attributable to all administrative

			 activities related to the provision of such assistance, shall be 100 percent

			 during the disaster period applicable to the area of residence (or former

			 residence) of such a Survivor.

		5.Accommodation of

			 special needs of Katrina Survivors under medicare program

			(a)Exclusion of

			 Disaster Relief Period in Computing Part B

			 Late Enrollment PenaltyIn applying the first sentence of section

			 1839(b) of the Social Security Act (42

			 U.S.C. 1395r(b)) in the case of a Katrina Survivor, there shall not be taken

			 into account any month any part of which is within the disaster period or

			 within the 2-month period following the end of such disaster period.

			(b)Part

			 D

				(1)Extension of

			 initial enrollment periodIn the case of a Katrina Survivor, the

			 initial enrollment period under section 1860D–1(b)(2) of the

			 Social Security Act (42 U.S.C.

			 1395w–101(b)(2)) shall in no case end before May 15, 2007.

				(2)Flexibility in

			 documentation for low-income subsidiesFor purposes of carrying

			 out section 1860D–14 of the Social Security

			 Act (42 U.S.C. 1395w–114), with respect to Katrina Survivors, the

			 Secretary of Health and Human Services shall establish documentation rules for

			 Katrina Survivors which take into account the loss and unavailability of

			 documents due to Hurricane Katrina.

				6.General

			 provisions

			(a)Authority to

			 rely on website posted designationsThe Secretary of Health and

			 Human Services shall post on the Internet website for the Centers for Medicare

			 & Medicaid Services a list of areas, including parishes and counties,

			 identified as areas for which a major disaster has been declared in accordance

			 with section 401 of the Robert T. Stafford Disaster Relief and Emergency

			 Assistance Act (42 U.S.C. 5170) as a result of Hurricane Katrina. Any State

			 which provides medical or child health assistance to Katrina Survivors on the

			 basis of such posting and in accordance with this Act shall be held harmless if

			 it is subsequently determined that the provision of such assistance was in

			 error.

			(b)Emergency

			 designationThe preceding provisions of this Act are hereby

			 designated as emergency requirements pursuant to subsections (a) and (b) of

			 section 402 of H. Con. Res. 95 (109th Congress).

			

	

		September 13, 2005

		Read the second time and placed on the

		  calendar

	

